Case: 14-7005    Document: 15     Page: 1   Filed: 02/19/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 HOWARD NEWGARD,
                  Claimant-Appellant,

                             v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                        2014-7005
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 12-1334, Chief Judge Bruce E.
 Kasold.
                ______________________

                      ON MOTION
                  ______________________

                       PER CURIAM.
                        ORDER
     Howard Newgard moves the court to take judicial
 notice of certain documents that he states were not before
 the Court of Appeals for Veterans Claims (“Veterans
 Court”). The Secretary of Veterans Affairs opposes.
Case: 14-7005         Document: 15   Page: 2   Filed: 02/19/2014



 2                                        NEWGARD   v. SHINSEKI



     The record on appeal should only include the papers
 and exhibits filed in the Veterans Court. See Fed. R. App.
 P. 10(a). Although the Federal Rules of Evidence author-
 ize judicial notice of certain documents outside of the
 record, the court is not persuaded that such action is
 warranted here. See Fed. R. Evid. 201.
       Accordingly,
       IT IS ORDERED THAT:
      The motion is denied. The appellant’s opening brief,
 which does not include the documents, is accepted for
 filing.
                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


 s26